Citation Nr: 0920688	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-00 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Counsel



INTRODUCTION

The Veteran had active military service from March 1964 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In August 2006, 
the RO denied service connection for PTSD and bilateral 
hearing loss.  The RO denied service connection for tinnitus 
and confirmed the denial of service connection for hearing 
loss in March 2007.  The Veteran was scheduled for a Board 
videoconference hearing in May 2009 but cancelled the hearing 
and indicated that he did not want to reschedule.

The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran does 
not have a diagnosis of PTSD related to his service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309, 4.124a 
(2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2005.  The RO provided the appellant 
with notice of the criteria for assigning effective dates and 
disability ratings in March 2006, subsequent to the initial 
adjudication.  While the later notice was not provided prior 
to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a November 2006 
statement of the case, following the provision of notice.  
The Veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  The letters also asked the Veteran to identify the 
specific stressors he was exposed to in service, which he 
believed lead to his PTSD.

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  The Veteran stated that he 
received VA medical treatment in Waco, Texas in 1969 or 1970, 
however, RO efforts to obtain these records were 
unsuccessful.  The VA Medical Center in Central Texas 
responded that after a thorough search of the files, the 
information requested was not available.  Email 
correspondence between the RO and the VA Medical Center in 
Texas noted that their records for the Veteran started in 
1999.  The RO notified the Veteran of its efforts and gave 
him a period of time to respond.  Reasonable efforts have 
been made to obtain any available VA treatment records and 
any further attempts would be futile.  In an October 2006 
letter, the RO also asked the Veteran to more specifically 
identify any stressors he was exposed to in service, 
including the time, location, and unit, as well as full names 
of other individuals who were involved in or witnessed the 
event, so that a search could be conducted to verify the 
stressors.  The Veteran responded but did not provide enough 
detailed information to conduct a search.
 
The Veteran was not afforded a VA examination to determine 
the etiology of any PTSD diagnosis.  In a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  In this case, the medical evidence does not 
show any indication of a PTSD diagnosis related to service.  
Under these circumstances, VA's duty to assist doctrine does 
not require that the Veteran be afforded medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for PTSD.  He states 
that he had trouble with a nervous condition in service, 
which he related to his service on the USS Taylor involving 
the transport of deceased.  He stated that he witnessed 
American dead bodies placed on the deck of his ship and then 
they would be taken to a refrigerator.  He also stated that 
his ship was involved in shore battery close to shore and 
also fired on enemies when they got close to the ship.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); 38 U.S.C.A. § 1154(b).  
Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event. 
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Personnel records show the Veteran served in a Vietnam area 
of operations aboard the USS Taylor (DD-468) from March 1965 
to April 1965 and Vietnam combat operations areas from March 
4, 1966 to March 15, 1966 and April 21, 1966 to April 29, 
1966.  He also served in the Vietnam areas of operation from 
May 1967 to June 1967 and July 1967 to October 1967 while 
aboard the USS Taylor.  An Internet article on the history of 
the USS Taylor notes that it was involved in naval gunfire 
support between April 28, 1966 and May 1, 1966.  From May 22, 
1967 to June 25, 1967, the USS Taylor plied the waters of the 
Gulf of Tonkin planeguarding for Hornet (CV-12) and providing 
gunfire support for Allied forces operating ashore.  From 
August 19, 1967 to September 11, 1967, the USS Taylor cruised 
along the coast of Vietnam providing naval gunfire support as 
needed by the forces operating ashore.  The Veteran has not 
provided specific enough stressors during his service aboard 
the USS Taylor to conduct a search to verify any stressor 
event.  However, personnel records confirm that while he was 
serving aboard the USS Taylor, the ship engaged in combat 
operations.  Thus, even though the Veteran's personal 
exposure to combat activities is not shown, it may be implied 
by the evidence of record.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002).

Even though the Veteran is presumed to have been involved in 
combat operations, the record does not show that the Veteran 
has PTSD.  The service treatment records are negative for any 
diagnosis of or treatment for psychiatric problems.  There 
also is no diagnosis of a psychosis within one year of 
discharge from service.  Thus, service connection for PTSD is 
not warranted on a presumptive basis.  See 38 C.F.R. 
§§ 3.307, 3.309.  None of the post-service records show any 
PTSD diagnosis.  An October 2004 VA medical record shows that 
a PTSD screen was negative.  A December 2005 VA medical 
record also notes a negative PTSD screen.

Although the record shows evidence that the Veteran was 
exposed to combat situations during his service aboard the 
USS Taylor, service connection cannot be granted if there is 
no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran genuinely believes that he has PTSD related to 
his service.  His factual recitation as to how he felt during 
his experiences in service is accepted as true.  However, as 
a layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as a diagnosis of, or the etiology of any PTSD 
diagnosis, and his views are of no probative value.  And, 
even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the medical 
professionals at the VA medical center who found that the 
Veteran did not have PTSD.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for PTSD; there is no doubt to be resolved; 
and service connection is not warranted.   Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He indicates that he has such 
disabilities as a result of exposure to acoustic trauma in 
service working around guns on the USS Taylor.  

Personnel records show the Veteran served aboard the USS 
Taylor while it was involved in Vietnam combat operations.  
Thus, exposure to acoustic trauma is presumed.  

An October 2004 VA medical record shows a past medical 
history of mixed hearing loss.  A December 2005 VA medical 
record shows the Veteran complained of chronic hearing loss 
since he was in the Navy.  He states he was near loud guns 
during shore bombardment and around loud boilers.  Active 
problems of mixed hearing loss and sensorineural hearing loss 
were noted.  An audiological evaluation was not provided, 
however.

The Veteran has asserted that he has hearing loss and 
tinnitus disabilities.  Although he is not competent to state 
that he has such diagnoses for VA purposes, he is competent 
to state that he has trouble hearing or experiences constant 
ringing in his ears.  See Charles v. Principi, 16 Vet. App. 
370 (2002).

Thus, the record shows exposure to acoustic trauma in 
service, medical and competent lay evidence of current 
symptomatology involving hearing loss and tinnitus, and the 
Veteran's contentions that he has suffered from hearing 
problems since service in the Navy.  For these reasons, a 
medical opinion is necessary to determine whether the Veteran 
has bilateral hearing loss and/ or tinnitus related to in-
service exposure to acoustic trauma.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination to determine 
whether it is at least as likely as not 
that the Veteran has bilateral hearing 
loss and/ or tinnitus as a result of 
exposure to acoustic trauma in service. 

The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
rationale for all opinions expressed 
should be provided.  

2.  Any additional development deemed 
appropriate should be accomplished.  The 
claims should then be readjudicated.  If 
either of the claims remains denied, issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence, and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


